Case 2:21-cv-14108-BB Document 7 Entered on FLSD Docket 03/03/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-14108-BLOOM

 JOHNNY TREVON COOK,

        Petitioner,

 v.

 MARK INCH,

        Respondent.
                                      /

             ORDER REQUIRING PAYMENT OF FILING FEE OR IFP MOTION

        THIS CAUSE is before the Court upon a sua sponte review of the record. Petitioner has

 filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 but has neither

 paid the filing fee of $5.00 nor filed a motion to proceed in forma pauperis pursuant to Rule 3(a)

 of the Rules Governing § 2254 Proceedings in the District Courts.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      On or before March 26, 2021, Petitioner shall either pay the Clerk’s filing fee of

                $5.00 or, in the alternative, shall file a motion to proceed in forma pauperis, with

                supporting financial affidavit, and the six-month account statement in accordance

                with Rule 3(a) of the Rules Governing §2254 and § 2241 Proceedings in the District

                Courts.

        2.      The Clerk of Court is DIRECTED to provide Petitioner with a copy of the in forma

                pauperis form alongside this Order.

        3.      If Petitioner pays the filing fee, the payment must bear Case No. 21-cv-14108-BB

                so the fee will be docketed in the correct case. This is especially important where

                Petitioner has filed more than one case.
Case 2:21-cv-14108-BB Document 7 Entered on FLSD Docket 03/03/2021 Page 2 of 4

                                                              Case No. 21-cv-14108-BLOOM

        4.      Petitioner is cautioned that failure to comply with this Order may result in dismissal

                of this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 2, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Johnny Trevon Cook, Pro Se
 #K82291
 Taylor Correctional Institution
 Inmate Mail/Parcels
 8501 Hampton Springs Road
 Perry, FL 32348




                                                  2
        Case 2:21-cv-14108-BB Document 7 Entered on FLSD Docket 03/03/2021 Page 3 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                        __________ District of __________

                                                                              )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No.
                                                                              )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                                                                       .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer’s name and address are:




My gross pay or wages are: $                                        , and my take-home pay or wages are: $             per
 (specify pay period)                                        .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                            ’   Yes                ’   No
       (b) Rent payments, interest, or dividends                                     ’   Yes                ’   No
       (c) Pension, annuity, or life insurance payments                              ’   Yes                ’   No
       (d) Disability, or worker’s compensation payments                             ’   Yes                ’   No
       (e) Gifts, or inheritances                                                    ’   Yes                ’   No
       (f) Any other sources                                                         ’   Yes                ’   No

         If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
        Case 2:21-cv-14108-BB Document 7 Entered on FLSD Docket 03/03/2021 Page 4 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $                                                     .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):




          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant’s signature



                                                                                                               Printed name


         Print                         Save As...                  Add Attachment                                                   Reset
